Deny and Opinion Filed August 7, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00957-CV

                                IN RE KERRY TIPPS, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F99-00280-QK

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his motion for forensic DNA testing. The facts and issues are well known to the

parties, so we do not recount them here. Relator’s petition is not properly supported and fails to

comply with the rules of appellate procedure. TEX. R. APP. P. 52.3(j), (k); TEX. R. APP. P. 52.7.

“Those seeking the extraordinary remedy of mandamus must follow the applicable procedural

rules. Chief among these is the critical obligation to provide the reviewing court with a complete

and adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011,

orig. proceeding). Although the claims pleaded in pro se inmate petitions should be liberally

construed, the same procedural standards apply to inmates at to other litigants. Barnes v. State,

832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, no writ). If a pro se litigant is not

required to comply with the applicable rules of procedure, he would be given an unfair advantage

over a litigant who is represented by counsel. Holt v. F.F. Enterprises, 990 S.W.2d 756, 759
(Tex. App.—Amarillo 1998, pet. denied). There cannot be two sets of procedural rules, one for

litigants with counsel and the other for litigants representing themselves. Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). Because the record before the court does not

establish that relator is entitled to relief, we DENY the petition. TEX. R. APP. P. 52.8.




140957F.P05
                                                       /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE




                                                 –2–